 

 

ASSET CONTRIBUTION AGREEMENT

by and between

Forman Petroleum Corporation

and

Ascent Energy Inc.

 

 

July 26, 2001

 

 

ASSET CONTRIBUTION AGREEMENT

 

  

         This Asset Contribution Agreement (this "Agreement"), is made and
entered into on this 26th day of July, 2001, by and between Forman Petroleum
Corporation, a Louisiana corporation ("Forman"), and Ascent Energy Inc., a
Delaware corporation ("Ascent").



WITNESSETH:

            WHEREAS, Ascent is a wholly-owned subsidiary of Forman;

            WHEREAS, Ascent will acquire Pontotoc Production, Inc., a Nevada
corporation ("Pontotoc"), pursuant to that certain Agreement and Plan of Merger
dated January 19, 2001, as amended (the "Merger Agreement");

            WHEREAS, in connection with and immediately prior to Pontotoc's
acquisition, Forman desires to contribute, as part of a plan of recorganization,
all of its assets to Ascent, and that Ascent assume certain liabilities of
Forman, and that Ascent in exchange therefor issue 4,949,000 shares (the
"Shares") of Ascent's common stock, $.001 par value per share (the "Common
Stock"), to Forman;

            WHEREAS, in connection with and concurrently with the consummation
of the transactions contemplated by this Agreement, Ascent proposes to issue
shares of its 8% Series A Redeemable Preferred Stock and warrants to purchase
shares of Common Stock entitling the holders thereof to purchase 4,050,000
shares of Common Stock (the "Warrants") so that, before giving effect to the
transactions contemplated by the Merger Agreement, Forman will own 55% of the
Common Stock on a fully diluted basis and the holders of the Warrants will own
45% of the Common Stock on a fully diluted basis; and

            WHEREAS, after giving effect to the transactions contemplated by the
Merger Agreement, the former shareholders of Pontotoc will hold shares of
Ascent's 8% Series B Convertible Preferred Stock (the "Series B Preferred
Stock") that are convertible into 10% of the Common Stock on a fully diluted
basis.

            NOW, THEREFORE, in consideration of the premises and of the
representations, warranties, covenants and agreements contained herein, the
parties do hereby represent, warrant, covenant and agree as follows:

 

ARTICLE I
Contribution of Assets

           

Section 1.1     Contribution of Assets. At the Closing, upon the terms and
subject to the conditions set forth in this Agreement and in reliance upon the
representations and warranties and agreements of Forman contained herein, Forman
shall assign, convey, transfer, deliver and contribute to Ascent, and Ascent
shall accept from Forman all of Forman's right, title and interest in, to and
under all of its existing assets (other than the Excluded Assets) (all of the
right, title and interest of Forman to such assets are hereinafter collectively
referred to as the "Contributed Assets"). The Contributed Assets to be so
assigned, conveyed, transferred, delivered and contributed shall include,
without limiting the generality of the foregoing, the following:



            (a)     All right, title and interest of Forman in, to and under any
contract, agreement, option, lease, right to acquire, preferential purchase
right, pre-emptive right, lease, franchise, license, purchase order, bid,
commitment or any other legally binding agreement (collectively, the
"Contracts") providing Forman with or the right (or the right to acquire the
right) to real property (or the mineral or other rights arising from or related
thereto) and any and all working interests, net revenue interests, farmout
interests, royalty rights or overriding interests in real property (or the
mineral or other rights arising from or related thereto) (collectively, the "Oil
and Gas Assets");

            (b)     All right, title and interest of Forman in and to seismic,
geological, geophysical and similar data, lease files, land files, legal files,
abstracts, title opinions and land surveys;

            (c)     All right, title and interest of Forman in and to all
furniture, fixtures, furnishings, machinery, equipment, including office
equipment and furniture, computer hardware, printers and software,
telecommunications equipment and facsimile machines, appliances and all other
tangible personal property of every kind and description and any interest
therein owned or leased by Forman, whether or not reflected as capital assets on
the accounting records of Forman;

            (d)     All right, title of Forman in, to and under all agreements,
licenses, permits, consents, authorizations and other certificates of any court
or tribunal in any jurisdiction or any public, governmental or regulatory body,
agency, department, commission, board, bureau or other authority or
instrumentality (each, a "Governmental Entity") issued to or held by Forman;

             (e)      All cash, cash equivalents and marketable securities;

             (f)      All accounts receivable, trades receivable, notes
receivable and other receivables;

             (g)     All insurance policies and contracts;

          (h)     Subject to Section 1.4(b), all written employment agreements
with members of Forman's management (collectively, the "Employment Agreements");

             (i)     All rights, claims, causes of action under such insurance
policies and Contracts;

             (j)     All employee benefit plans and any assets of such plans;
and

            (k)     All right, title and interest in and to any benefits,
rights, privileges and appurtenances pertaining to any of the foregoing.

            Section 1.2     Excluded Assets. Notwithstanding any other provision
of this Agreement to the contrary, the Contributed Assets shall not include (and
Forman shall not contribute to Ascent), any of Forman's rights or interests
(collectively, the "Excluded Assets") in or to:

            (a)     $100,000 to retain as working capital;

            (b)     Any Common Stock;

            (c)     Any rights or obligations of Forman as of the Closing Date
under any agreement concerning the equity securities of, or other ownership
interests in, Forman, including, without limitation, rights or warrants to
purchase equity securities of Forman, registration rights agreements concerning
securities issued by Forman, stockholders agreements among Forman and the
holders of securities issued by Forman, and similar agreements or obligations;

            (d)     All corporate records, including the seal and minute book of
Forman;

            (e)     All rights or claims to tax refunds and all tax benefits;

            (f)     All of Forman's good will, franchise and other rights in and
to any benefits, rights and privileges pertaining to Forman's organization and
existence as a Louisiana business corporation;

            (g)     All bank accounts, bank checks, safety deposit boxes, lock
boxes and other agreements with banks and other financial institutions; and

            (h)     All of Forman's rights under this Agreement and any other
agreement or instrument delivered by Forman in connection herewith.

            Section 1.3     Non-Assignable Assets. Anything in this Agreement to
the contrary notwithstanding, this Agreement shall not constitute an assignment
or agreement to assign any Contributed Asset or any claim or right, or any
benefit arising thereunder or resulting therefrom, if an attempted assignment
thereof, without the consent of a third party thereto, would constitute a breach
thereof, or in any way adversely affect the rights of Forman or Ascent
thereunder. If such consent is not obtained, or if an attempted assignment
thereof would be ineffective or would materially adversely affect the rights of
Forman thereunder such that Ascent would not in fact receive all such rights,
Forman and Ascent will cooperate in a mutually agreeable arrangement under which
Ascent would obtain substantially the same economic benefits that would be
obtained under an assignment thereof and assume the obligations thereunder in
accordance with this Agreement, including subcontracting, sublicensing,
subleasing or other arrangement, with Ascent assuming Forman's obligations, and
any and all rights of Forman against a third party thereto. In consideration of
the covenants of Forman contained in this Section 1.3, Ascent agrees to take
such action as may be reasonably requested by Forman to enable Forman to perform
its obligations related to such asset.

            Section 1.4     Nonassumption of Agreements.

            (a)     Except for the obligations under any Contracts and
Employment Agreements that are included in the Contributed Assets and
obligations with respect to the Assumed Liabilities, Ascent shall not assume any
agreements or obligations, whether express or implied, that exist between Forman
and any third party, including, but not limited to, any of Forman's current or
former employees (to the extent not reflected in a Contract), and nothing in
this Agreement is intended to be or shall be construed as an assumption by
Ascent of any rights, obligations or liabilities of any kind under any such
agreements.

            (b)     Notwithstanding anything to the contrary in this Agreement,
Ascent will not assume any obligation to (i) pay any incentive bonus under the
Employment Agreements that are determined by reference to any proved oil and gas
reserves other than those that are attributable to the Oil and Gas Assets, and
(ii) employ any members of Forman's management in the capacity that such members
have rendered services to Forman under the Employment Agreements.

ARTICLE II
Assumption of Liabilities

           

Section 2.1     Assumption of Certain Liabilities. At the Closing, Ascent hereby
agrees to assume, satisfy or perform, in accordance with and subject to their
respective terms, the liabilities reflected on Forman's balance sheet attached
as Exhibit "A" hereto and, subject to the provisions of this Agreement, any
executory obligations under the Contracts and Employment Agreements, plus any
costs and expenses incurred by Forman in the ordinary course of business after
the date of such balance sheet and prior to the Closing (all of such liabilities
of Forman are hereinafter collectively referred to as the "Assumed
Liabilities").



            Section 2.2     Excluded Liabilities. Other than the Assumed
Liabilities, Ascent shall not assume, nor shall Ascent or any of its Affiliates
be deemed to have assumed or guaranteed, any other liability or obligation of
any nature of Forman, or claims of such liability or obligation, whether
accrued, matured or unmatured, liquidated or unliquidated, fixed or contingent
or known or unknown.

ARTICLE III
Closing

            Section 3.1     Closing. The closing of the transactions
contemplated hereby (the "Closing") shall take place at the offices of Forman at
650 Poydras Street, Suite 2200, New Orleans, LA 70130, or such other place as
the parties mutually agree, on July 27, 2001 (the "Closing Date").

            Section 3.2     Deliveries by Forman. At the Closing, Forman shall
deliver to Ascent the following:

           (a)     an executed and acknowledged General Conveyance, Assignment,
Bill of Sale, Transfer and Assumption Agreement (the "General Conveyance"), in
substantially the form attached hereto as Exhibit "B" attached hereto and dated
as of the Closing Date, effectuating the conveyance, assignment, transfer and
delivery of the Contributed Assets to Ascent as provided for herein; and

            (b)     such other deeds, bills of sale, transfer agreements,
endorsements, assignments or other instruments of transfer and conveyance
(collectively, including the General Conveyance, the "Conveyance Documents")
duly executed by Forman as Ascent shall reasonably deem necessary to vest in
Ascent at Closing title to the Contributed Assets in the manner provided for
herein.

            Section 3.3     Deliveries by Ascent. Promptly following the
Closing, Ascent shall deliver to Forman a certificate or certificates
representing the Shares.

            Section 3.4     Title, Possession and Risk of Loss. Title,
possession and risk of loss or destruction or damage to the Contributed Assets
shall pass to Ascent at and upon Closing. Ascent shall take all steps and
actions as may be required to take actual possession, operation and control and
responsibility for the Contributed Assets at the Closing.

ARTICLE IV
Representations and Warranties of Forman

            Forman represents and warrants to Ascent as follows:

            Section 4.1     Organization and Good Standing. Forman is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Louisiana and has the requisite power and authority to own its
properties and carry on its business as it is now being conducted.

            Section 4.2     Authority and Enforceability. Forman has the full
legal right, power and authority, and no further action or approval on the part
of Forman is required for Forman, to execute, deliver and perform this
Agreement, the Conveyance Documents and the other documents, certificates and
instruments contemplated hereby and thereby and to consummate the transactions
contemplated hereby and thereby. This Agreement and the Conveyance Documents
have been duly executed and delivered by Forman and constitutes valid and
legally binding obligations of Forman, enforceable in accordance with their
respective, except as such may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium and similar laws affecting creditors' rights
generally and equitable principles which may limit the availability of certain
equitable remedies in certain instances.

            Section 4.3     No Conflict. Neither the execution and delivery of
this Agreement or the Conveyance Documents by Forman, nor the consummation of
any of the transactions contemplated hereby or thereby, nor compliance with any
of the terms hereof or thereof, do or will (a) conflict with or result in any
breach of the articles of incorporation or bylaws of Forman, (b) result in the
violation or breach of, or constitute (with or without notice or the lapse of
time or both) a default (or give rise to any right of termination, cancellation
or acceleration) under, any of the terms, conditions or provisions of any note,
bond, mortgage, indenture, or any license, Contract, Employment Agreement or
obligation to which Forman is a party or by which any of the foregoing or their
respective assets may be bound, or (c) violate any order, writ injunction,
decree, statute, rule or regulation applicable to Forman or any of its
respective properties and assets.

            Section 4.4     Consent. No consent, approval, order or
authorization of, or declaration, filing or registration with, any Governmental
Entity or other person is required to be obtained or made by Forman in
connection with the execution, delivery or performance by Forman of this
Agreement or the Conveyance Documents or the consummation by Forman of the
transactions contemplated hereby and thereby.

            Section 4.5     Title to Contributed Assets. Forman has good, valid
and marketable title to all of the Contributed Assets. The Conveyance Documents
will transfer good, valid and marketable title to all of the Contributed Assets
(other than the Non-Assignable Assets) to Ascent, free and clear of any liens,
security interests, chattel mortgages, mortgages or deeds of trust, of any kind
or nature whatsoever.

            Section 4.6     Compliance With Laws. The business of Forman has
been and is being conducted and its assets have been and are being operated, in
all material respects, in compliance with all statutes, laws, rules or
regulations or any judgment, order, writ, injunction or decree of any
Governmental Entity to which a specified Person or its property is subject (the
"Applicable Laws"), and Forman has not received notice of any violations or
deficiencies by it or investigations or other inquiries with respect to it or
its assets, in each case, from, nor is Forman in default with respect to any
order, writ, judgment, award, injunction or other decree of, any Governmental
Entity employee or third party under any Applicable Law, and no such
investigation or inquiry is planned or threatened.

ARTICLE V
Representations and Warranties of Ascent

            Ascent represents and warrants to Forman as follows:

            Section 5.1     Organization. Ascent is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware and has the requisite power and authority to own its properties and
carry on its business as now being conducted.

            Section 5.2     Authority and Enforceability. Ascent has the full
legal right, power, and authority to, and no further action or approval on the
part of Ascent or its stockholders is required for Ascent to execute, deliver
and perform this Agreement and to consummate the transactions contemplated
hereby. This Agreement has been duly executed and delivered by Ascent and
constitutes the valid and legally binding obligation of Ascent, enforceable in
accordance with its terms, except as such may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium and similar laws affective
creditors' rights generally and equitable principles which may limit the
availability of certain equitable remedies in certain instances.

            Section 5.3     No Conflict. Neither the execution and delivery of
this Agreement by Ascent, nor the consummation of any of the transactions
contemplated hereby, nor compliance with any of the terms hereof, do or will (a)
conflict with or result in any breach of the certificate of incorporation or
by-laws of Ascent, (b) result in the violation or breach of, or constitute (with
or without notice or lapse of time or both) a default (or give rise to any right
of termination, cancellation or acceleration) under, any of the terms,
conditions or provisions of any note, bond, mortgage, indenture, license,
Contract or other instrument or obligation to which Ascent is a party or by
which Ascent or its assets may be bound, or (c) violate any order, writ,
injunction, decree, statute, rule or regulation applicable to Ascent or any of
its properties and assets.

            Section 5.4     Consent. No consent, approval, order or
authorization of, or declaration, filing or registration with, any Governmental
Entity or other person is required to be obtained or made by Ascent in
connection with the execution, delivery or performance by it of this Agreement
or the consummation by Ascent of the transactions contemplated hereby.

ARTICLE VI
Miscellaneous

           

Section 6.1     Further Assurances. Each party hereto, at the request of any
other party hereto, shall take such further actions as are reasonably requested
and execute any additional documents, instruments or convey access of any kind
which may be reasonably necessary to further effect the transfer of the
Contributed Assets to Ascent as provided for herein.



            Section 6.2     Assignment. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors, by
way of merger or operation of law, but the rights hereunder may not be assigned
without the prior written consent of all the parties hereto.

          Section 6.3     Governing Law. This Agreement shall be construed and
interpreted and the rights of the parties governed by the laws of the State of
Louisiana.

            Section 6.4     Entire Agreement. This Agreement, together with the
Conveyance Documents and all Exhibits hereto, constitutes the entire agreement
among the parties with respect to the subject matter hereof and supersedes all
prior and contemporaneous agreements, understandings, negotiations and
discussions, whether oral or written, of the parties and there are no other
warranties, representations or other agreements among the parties in connection
with the subject matter hereof.

[signatures appear on the following page]

 

            IN WITNESS WHEREOF, the undersigned have executed this Agreement on
the first date written above.

FORMAN PETROLEUM CORPORATION

By:

                                                         

Jeffrey Clarke

President

ASCENT ENERGY INC.

By:

                                                         

Jeffrey Clarke

President

 

 

EXHIBIT "A"

 

FORMAN PETROLEUM CORPORATION

CONSOLIDATED BALANCE SHEET

(UNAUDITED)



















June 30, 2001

--------------------------------------------------------------------------------

ASSETS







CURRENT ASSETS:







Cash & cash equivalents



$ 6,390,975 



Accounts receivable



146,343 



Oil & gas revenue receivable



1,058,006 



Deferred Taxes



371,778 



Unbilled well cost



134,241 



Prepaid expenses and taxes



52,620 

--------------------------------------------------------------------------------





Total Current Assets



8,153,963 











PROPERTY AND EQUIPMENT, at cost:







Oil & gas property



30,795,877 



Unevaluated oil & gas property



5,058,074 



Other property & equipment



378,758 

--------------------------------------------------------------------------------









36,232,709 



Less - accumulated depreciation, depletion and amortization

(6,390,891)

--------------------------------------------------------------------------------





Net property & equipment



29,841,818 











OTHER ASSETS:







Deferred acquisition costs



640,272 



Recapitalization costs



153,690 



Funds on deposit



498,478 









--------------------------------------------------------------------------------

TOTAL ASSETS



$ 39,288,221 









--------------------------------------------------------------------------------

LIABILITIES & STOCKHOLDERS' EQUITY





CURRENT LIABILITIES:







Accounts payable & accrued liabilities



$ 858,655 



Unidistributed oil and gas revenues



373,809 



Current portion of notes payable



1,260,950 

--------------------------------------------------------------------------------





Total Current Liabilities



2,493,414 













Note payable (long term)



668,301 



Deferred tax liability



11,486,390

--------------------------------------------------------------------------------





Total liabilities



14,648,105 











STOCKHOLDERS' EQUITY:







Common stock



20,685,007 



Retained earnings



3,955,109 

--------------------------------------------------------------------------------





Total stockholders' equity



24,640,116 











TOTAL LIABILITIES & EQUITY



$ 39,288,221 









--------------------------------------------------------------------------------











EXHIBIT "B"

 

 

GENERAL CONVEYANCE, ASSIGNMENT, BILL OF SALE
AND TRANSFER AGREEMENT

 

            This General Conveyance, Assignment, Bill of Sale, Transfer and
Assumption Agreement (this "Assignment"), dated and effective as of this 26th
day of July 2001, is entered into by and between Forman Petroleum Corporation, a
Louisiana corporation ("Grantor"), and Ascent Energy Inc., a Delaware
corporation ("Grantee").

W I T N E S S E T H:

            WHEREAS, in connection with the transactions contemplated by that
certain Agreement and Plan of Merger, dated January 19, 2001, as amended, by and
among Grantee, Pontotoc Acquisition Corp. and Pontotoc Production, Inc., Grantor
and Grantee have entered into that certain Asset Contribution Agreement, dated
July 24, 2001 (the "Contribution Agreement"), pursuant to which Grantor has
agreed to contribute to Grantee, as part of a plan of reorganization, Grantor's
entire right, title and interest in, to and under all of the assets owned by
Grantor on the date hereof (except the Excluded Assets (as defined below));

            NOW, THEREFORE, in consideration of the mutual covenants and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Grantor and Grantee
agree as follows:

            1.     Transfer of Assets. Except for and expressly excluding those
properties, assets and rights listed on Schedule A hereto (the "Excluded
Assets") and subject to the provisions of Section 2 of this Assignment, Grantor
hereby grants, sells, conveys, delivers, transfers and assigns to Grantee all
right, title and interest of Grantor in and to all of Grantor's properties,
assets and rights, including, without limitation, the following (collectively,
the "Acquired Assets"):

                        (a)     All right, title and interest of Grantor in, to
and under any contract, agreement, option, lease, right to acquire, preferential
purchase right, pre-emptive right, lease, franchise, license, purchase order,
bid, commitment or any other legally binding agreement (collectively, the
"Contracts") providing Grantor with or the right (or the right to acquire the
right) to real property (or the mineral or other rights arising from or related
thereto) and any and all working interests, net revenue interests, farmout
interests, royalty rights or overriding interests in real property (or the
mineral or other rights arising from or related thereto);

                        (b)     All right, title and interest of Grantor in and
to seismic, geological, geophysical and similar data, lease files, land files,
legal files, abstracts, title opinions and land surveys;

                        (c)     All right, title and interest of Grantor in and
to all furniture, fixtures, furnishings, machinery, equipment, including office
equipment and furniture, computer hardware, printers and software,
telecommunications equipment and facsimile machines, appliances and all other
tangible personal property of every kind and description and any interest
therein owned or leased by Grantor, whether or not reflected as capital assets
on the accounting records of Grantor;

                        (d)     All right, title of Grantor in, to and under all
agreements, licenses, permits, consents, authorizations and other certificates
of any court or tribunal in any jurisdiction or any public, governmental or
regulatory body, agency, department, commission, board, bureau or other
authority or instrumentality issued to or held by Grantor;

                        (e)     All cash, cash equivalents and marketable
securities;

                        (f)      All accounts receivable, trades receivable,
notes receivable and other receivables;

                        (g)     All insurance policies and contracts;

                      (h)    All written employment agreements with members of
Grantor's management (the "Employment Agreements");

                        (i)      All rights, claims, causes of action under such
insurance policies and Contracts;

                        (j)      All employee benefit plans and any assets of
such plans; and

                        (k)     All right, title and interest in and to any
benefits, rights, privileges and appurtenances pertaining to any of the
foregoing.

            2.     Consents. Anything in this Assignment to the contrary
notwithstanding, this Assignment shall not constitute an assignment or agreement
to assign any Acquired Asset or any claim or right, or any benefit arising
thereunder or resulting therefrom, if an attempted assignment thereof, without
the consent of a third party thereto, would constitute a breach thereof, or in
any way adversely affect the rights of Grantor or Grantee thereunder. If such
consent is not obtained, or if an attempted assignment thereof would be
ineffective or would materially adversely affect the rights of Grantor
thereunder such that Grantee would not in fact receive all such rights, Grantor
and Grantee will cooperate in a mutually agreeable arrangement under which
Grantee would obtain substantially the same economic benefits that would be
obtained under an assignment thereof and assume the obligations thereunder in
accordance with this Assignment, including subcontracting, sublicensing,
subleasing or other arrangement, with Grantee assuming Grantor's obligations,
and any and all rights of Grantor against a third party thereto. In
consideration of the covenants of Grantor contained in this Section, Grantee
agrees to take such action as may be reasonably requested by Grantor to enable
Grantor to perform its obligations related to such asset.

            3.     Limitation on Assignment. Notwithstanding anything to the
contrary in this Assignment, the transfer of the Acquired Assets to Grantee is
expressly subject to all of the terms and provisions of the Contribution
Agreement, including, but not limited to, Sections 1.3 and 1.4 thereof.

            4.     Assignment for the Benefit of the Parties. Nothing in this
Assignment is intended to confer upon any person, other than the parties hereto
and their respective successors and assigns, any right or remedy.

            5.     Governing Law. This Assignment shall be governed by, and
construed and enforced in accordance with, the laws of the State of Louisiana,
without regard to conflicts of laws principles.

[signatures appear on the following page]

           

            IN WITNESS WHEREOF, Grantor and Grantee each have caused this
Assignment to be duly executed as of the date set forth above.

GRANTOR:
FORMAN PETROLEUM CORPORATION



By:                                                             
                          Jeffrey Clarke
                             President

GRANTEE:


ASCENT ENERGY INC.



By:                                                             
                          Jeffrey Clarke
                             President

 

Schedule A

Excluded Assets

1.        $100,000 to retain as working capital;

2.        Any common stock, par value $0.001, of Grantee held by Grantor on the
date of this Assignment;

3.        Any rights or obligations of Grantor as of the date of this Assignment
under any agreement concerning the equity securities of, or other ownership
interests in, Grantor, including, without limitation, rights or warrants to
purchase equity securities of Grantor, registration rights agreements concerning
securities issued by Grantor, stockholders agreements among Grantor and the
holders of securities issued by Grantor, and similar agreements or obligations;

4.        All corporate records, including the seal and minute book of Grantor;

5.        All rights or claims to tax refunds and all tax benefits;

6.        All of Forman's good will, franchise and other rights in and to any
benefits, rights and privileges pertaining to Forman's organization and
existence as a Louisiana business corporation;

7.        All bank accounts, bank checks, safety deposit boxes, lock boxes and
other agreements with banks and other financial institutions; and

8.        All of Grantor's rights under the Contribution Agreement and any other
agreement or instrument delivered by Grantor in connection herewith.